Citation Nr: 0909929	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, a 
Travel Board hearing was held before the undersigned.  The 
tape of that hearing was inaudible, and could not be 
transcribed.  The Veteran was offered, and requested, an 
opportunity for another Travel Board hearing.  He failed to 
report for such hearing scheduled in May 2006.  In November 
2006, the case was remanded for further development.  
Notably, in July 2007, the case was again remanded because 
the record returned to the Board did no show that the 
development sought in November 2006 was completed.  The 
report of a May 2007 VA examination (sought in the November 
2006 remand) has been associated with the claims file, and 
the claim was thereafter readjudicated (See September 2008 
supplemental statement of the case (SSOC)).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letters in November 2002, January 2007 and August 2007, 
the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the Veteran that he should submit any medical 
evidence pertinent to his claim.  Although complete VCAA 
notice was not provided to the Veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See September 2008 SSOC.  
The Veteran is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.  Specifically, 
he did not receive timely notice regarding disability ratings 
or effective dates of awards (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).  A March 2006 letter provided such notice.  
As noted above, the claim was thereafter readjudicated.  
Regardless, this decision denies service connection, and 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent postservice medical 
records have been secured.  The RO arranged for VA 
psychological evaluations in December 2002, June 2003 and May 
2007.  [Significantly, the Board's remand prior to the May 
2007 VA examination had requested that the Veteran be 
examined by a psychiatrist who had not previously examined 
him.  The May 2007 examination was conducted by a 
psychologist, not a psychiatrist.  The psychologist was one 
other than the one who conducted the December 2002/June 2003 
evaluations.  On review of the May 2007 examination report, 
the Board finds it in substantial compliance with the remand 
instructions.  The psychologist reported detailed findings, 
and provided the explanation sought.  The Board finds no 
reason to question his competence to conduct the evaluation.] 
The Veteran has not identified any pertinent evidence that 
remains outstanding (and indicated in April 2006 
correspondence that he had no additional evidence to submit).  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's DD-214 shows that he served in Vietnam and 
received a Combat Action Ribbon and a Purple Heart Medal.  
His STRs show no complaints, symptoms, diagnosis, or 
treatment pertaining to a psychiatric disability.  On service 
separation examination, psychiatric clinical evaluation was 
normal.

Social Security Administration records include an April 2002 
psychological evaluation which shows an Axis I diagnosis of 
alcohol dependence.  The examiner stated:

"This examination of [the Veteran] indicates the 
presence of alcohol dependence in an individual who 
reports chronic pain.  The medical records provided in 
the referral packet emphasized the alcohol related 
problems and suggested depressive disorder, but the 
[Veteran] denies symptomology that would meet the 
criteria for depressive disorder.  The alcohol appears 
to be the primary issue for this [Veteran]."

On April 2002 VA general examination, it was noted that there 
was no evidence of any psychiatric disease.

A November 2002 VA outpatient record shows that T. K., MSW, 
rendered a diagnosis of PTSD, chronic; indicating that the 
plan for the Veteran was that he will continue to be seen for 
individual and conjoint therapy, and that the Veteran would 
become more aware of PTSD and its symptoms.  The symptoms 
supporting the diagnosis were not described.

On December 2002 VA examination, the examiner noted that when 
the Veteran described his combat experiences he was relaxed 
and lighthearted in the way he told his stories.  Mental 
status examination revealed no impairment of thought process 
or communication; no delusions, hallucinations or other gross 
symptoms of psychosis; eye contact was fair; interaction 
during the session was within normal limits; no suicidal 
thoughts, ideations, plans or intents but admitted to having 
had homicidal thoughts but no plans or intents to act of such 
thoughts; hygiene and grooming were fair; he was well-
oriented; memory appeared normal.  The Veteran reported some 
periods of intrusive memories that were usually triggered by 
watching war movies.  He reported that at times they were so 
intense that he had to vomit, and when it would get to that 
point was when he would drink.

The examiner noted:

"The Veteran appears to meet DSM-IV stressor criteria, 
so he meets criterion A1 and 2.  He meets criterion B 
because he is reporting intrusive memories that are 
recurrent and distressing.  He reports trying not to 
think about or talk about combat events.  He reports a 
history of problems of falling and staying asleep, and 
problems with concentration."

The axis I diagnosis was alcohol dependence now in short term 
early remission.  Axis II diagnosis was anxiety disorder, not 
otherwise specified (NOS).  His Global assessment of 
functioning (GAF) score was currently equal to 55.

The examiner opined:
"If we were to remove the effects of the Veteran's 
alcohol problems and dysfunctional personality traits, 
his GAF score would probably rise to as high as 62 based 
entirely on his anxiety disorder, NOS symptoms.  It 
should be noted here that in making the diagnosis of 
anxiety disorder, NOS, what I am trying to convey is 
that the Veteran suffers from a partial PTSD syndrome.  
Frankly, he has far milder PTSD symptoms than many of 
the people that I see and certainly does not in my 
opinion meet diagnostic criteria for PTSD, but he has 
been exposed to traumatic stressors.  He does seem at 
least at times to have intrusive memories that are 
distressing to him, but in general it is clear to me 
that a far more difficult and important problem in this 
man's life i[s] his alcoholism and I am not convinced 
that his alcoholism is in any way secondary to his 
PTSD." 

On June 2003 VA examination, the Veteran reported that he was 
fighting alcoholism real bad.  He stated that he often thinks 
about Vietnam.  The examiner noted that the Veteran seemed to 
take pleasure in telling his tales about Vietnam.  Mental 
status examination revealed, that the Veteran was casually 
dressed; he was rather dramatic in his presentation; he was 
extremely engaging; he was oriented in all spheres; his 
memory for recent and remote events was intact; his 
intellectual ability was in high normal range; his speech was 
of normal rhythm, rate, and volume; his verbalizations were 
coherent and relevant but often rather circumstantial; his 
thought processes were logical and sequential; his affect was 
broad; his mood appeared euthymic; he displayed no evidence 
of panic attacks; no obsessive nor ritualistic behavior was 
noted; no inappropriate behavior was noted; no delusional 
belief was elicited; he denied hallucinations; He denied 
suicidal and homicidal ideation.

The examiner noted that the Veteran clearly suffered trauma 
during his time in Vietnam, and that it also appeared that he 
recently had been re-experiencing the trauma to some degree, 
however, the Veteran did not evidence avoidance or arousal 
symptoms characteristic of PTSD.  Likewise, he did not 
evidence overt symptoms of psychological distress at the 
time.  The Axis I diagnoses were alcohol dependence, early 
partial remission and history of alcohol-induced mood 
disorder.

On May 2007 VA examination, the Veteran reported that 
memories of traumatic experiences in the war have been very 
distressing at times, but that he had not allowed them to 
prevent him from engaging in many interesting jobs, 
completing a bachelor's degree, meeting and enjoying lots of 
people, or from involving himself with his family.  Mental 
status examination revealed that the Veteran was alert and 
well-oriented, with overall intellectual and memory 
functioning within normal age limits.  His general appearance 
and eye contact were appropriate.  His speech was 
spontaneous; normal in rate and volume.  He reported pain and 
appeared in pain at times in the interview.  There was no 
impairment of thought process or communication.  He denied 
delusions or hallucinations.  He was not suicidal or 
homicidal.  He stated that his mood was definitely depressed 
at times as he was restricted in his activities and was never 
comfortable due to chronic pain.  As for symptoms of PTSD 
listed in the DSM-IV, he experienced:  Exposure to traumatic 
stress in combat, intrusive memories of the trauma, recurrent 
nightmares about the trauma, emotional numbing (as reflected 
in his being able to easily talk about his many hand-to-hand 
combat experiences and his escape from an enemy camp by 
snapping the necks of his captors and freeing three American 
pilots who were also being held prisoner), difficulty with 
sleep, irritability, and forgetfulness.

The examiner noted that the Veteran's PTSD symptoms fall 
short of DSM-IV criteria for a diagnosis of such due to the 
lack of the persistent anxious avoidance symptoms (Criterion 
C) as was the case in the previous VA examinations.  The Axis 
I diagnoses were dysthymia, and alcohol dependence, in 
remission.

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the Veteran have a 
medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a), i.e., under DSM IV?  See 38 C.F.R. § 3.304(f).  

In a November 2002 VA record a social worker noted that the 
Veteran suffered from chronic PTSD; however, the basis for 
the diagnosis is not given.  There is nothing in the report 
to suggest that the Veteran underwent evaluation for PTSD or 
underwent psychological testing resulting in such diagnosis.  
The symptoms supporting the diagnosis were not given.  
Accordingly, this record has little probative value as to the 
question of whether the Veteran has a medical diagnosis of 
PTSD.  

The December 2002 VA examination did not result in a 
diagnosis of PTSD; the examination report notes that some of 
the criteria for PTSD was met, but that the Veteran's Axis 
one diagnosis was alcohol dependence, which was primary, not 
secondary to PTSD.  June 2003 and May 2007 VA examinations 
also noted that the Veteran did not have all the criteria 
necessary to render a PTSD diagnosis.  On the earlier of 
these, in June 2003, it was noted that the Veteran did not 
exhibit either avoidance or arousal symptoms that were 
characteristic of PTSD, and the May 2007 examiner noted that 
he continued to show no evidence of avoidance.  As both 
examiners specifically identified the symptoms required to 
support a diagnosis of PTSD that are not shown, their 
opinions that the Veteran does not meet the criteria for a 
diagnosis of PTSD are probative evidence in the matter.  
Because there is no competent evidence to the contrary, they 
are persuasive.  

In short, the evidence does not show that the Veteran has a 
diagnosis of PTSD in accordance with DSM-IV as required under 
38 C.F.R. § 4.125.  He argues that he should be entitled to 
service connection for PTSD because he served in combat and 
has PTSD symptoms, specifically intrusive thoughts related to 
PTSD experiences.  It is not in dispute that he was exposed 
to a combat stressor event in service, or that he may have 
some symptoms of PTSD.  What is not shown, but is necessary 
for him to establish service connection for PTSD is that he 
has the full constellation of symptoms that establish such 
diagnosis.  

As the competent evidence of record does not show that the 
Veteran has a diagnosis of PTSD in accordance with DSM-IV 
criteria, the preponderance of the evidence is against the 
claim of service connection for such disability.  See 
38 C.F.R. §§ 3.304(f), 4.125(a).  Accordingly, the claim  
must be denied.  [The Veteran is advised that evidence that 
he has a diagnosis of PTSD in accordance with DSM-IV could be 
a basis for reopening his claim.]


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


